Citation Nr: 0820141	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  93-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include as secondary to service-
connected disability.  

2.  Entitlement to a rating greater than 40 percent for 
bilateral hearing loss, beginning February 26, 2001.  

3.  Entitlement to a rating greater than 20 percent for 
bilateral hearing loss, prior to February 26, 2001.  

4.  Entitlement to a rating greater than 20 percent for 
lumbar spine bulging and herniated disc with paravertebral 
muscle spasm/myositis, beginning June 24, 2006.  

5.  Entitlement to a rating greater than 10 percent for 
lumbar spine bulging and herniated disc with paravertebral 
muscle spasm/myositis, prior to June 24, 2006.  

6.  Entitlement to a rating greater than 10 percent for 
chondromalacia of the right patella.  


7.  Entitlement to a rating greater than 10 percent for 
chondromalacia of the left patella.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in May 1992 and March 2001.  
The Board's October 2003 decision noted that communication 
from the veteran had raised issues concerning earlier 
effective dates for ratings for his service-connected 
disabilities.  A rating decision in November 2007 denied 
those claims and the record does not reflect that the veteran 
has disagreed with that decision.  Therefore, no issue 
addressed in that rating decision is currently before the 
Board.  

The October 2003 decision reopened the veteran's claim for 
service connection for a psychiatric disability and remanded 
that issue for consideration of the claim on the basis of all 
the evidence of record.  The decision also remanded all the 
other issues for further procedural development and to 
schedule the veteran for VA compensation examinations.  That 
development and adjudication have been completed and the case 
is now ready for final appellate review.  

As discussed below, the issues concerning service connection 
for a psychiatric disorder and entitlement to a total 
disability rating based on individual unemployability must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


FINDINGS OF FACT

1.  Prior to February 26, 2001, the audiometric data 
corresponded to numeric designations of level VI hearing in 
the right ear and level V hearing in the left ear.  

2.  Beginning February 26, 2001, the audiometric data 
regarding the hearing in both of the veteran's ears 
corresponded to numeric designations of level VII hearing.  

3.  Beginning June 24, 2006, lumbar spine bulging and 
herniated disc with paravertebral muscle spasm/myositis was 
manifested by limitation of flexion to 30 degrees by pain, as 
well as essentially no extension, lateral flexion, or lateral 
rotation due to pain, equivalent to favorable ankylosis of 
the thoracolumbar spine.  

4.  Prior to June 24, 2006, lumbar spine bulging and 
herniated disc with paravertebral muscle spasm/myositis was 
manifested by no more than slight limitation of motion, i.e., 
limitation of flexion to no less than 70 degrees.  

5.  Chondromalacia of the right patella and of the left 
patella is manifest by limitation of flexion to no less than 
100 degrees, including due to pain, in each leg.  

6.  Beginning June 24, 2006, chondromalacia of the right 
patella and of the left patella is manifest by the ability to 
fully extend the leg, but with extension essentially limited 
to 30 degrees due to pain in each leg.  



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 40 
percent for bilateral hearing loss, beginning February 26, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, and 4.86, Code 6100 (2007).  

2.  The criteria are not met for a rating greater than 20 
percent for bilateral hearing loss, prior to February 26, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, and 4.85, Code 6100 (2007).  

3.  The criteria are met for a 40 percent rating and no more 
for lumbar spine bulging and herniated disc with 
paravertebral muscle spasm/myositis, beginning June 24, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2007), and 4.71a, Code 5292 (2003).  

4.  The criteria are not met for a rating greater than 10 
percent for lumbar spine bulging and herniated disc with 
paravertebral muscle spasm/myositis, prior to June 24, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2007), and 4.71a, Code 5292 (2003).  

5.  Beginning June 24, 2006, and no earlier, the criteria are 
met for a rating of 40 percent, and no higher, for 
chondromalacia of the right patella on the basis of 
limitation of extension due to pain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5261 (2007).  

6.  Beginning June 24, 2006, and no earlier, the criteria are 
met for a rating of 40 percent, and no higher, for 
chondromalacia of the left patella on the basis of limitation 
of extension due to pain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Code 5261 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

A.  Hearing loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  


Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The regulations also provide that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for the hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A 20 percent rating has been in effect for the veteran's 
bilateral hearing loss since 1979.  His claim for an 
increased rating was received in February 1991.  A rating 
decision in October 2002 increased the rating to 30 percent, 
effective from February 26, 2001.  Subsequently, a rating 
decision in January 2007 increased the rating to 40 percent, 
effective from February 26, 2001.  

The veteran has been afforded three VA audiometric 
evaluations during this appeal.  On an authorized 
audiological evaluation in March 1992, pure tone thresholds, 
in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
40
75
80
75
68
Left
30
70
70
65
59

Speech audiometry revealed speech discrimination ability of 
68 percent in each ear.  Those data are commensurate with a 
numeric designation of level VI hearing in the right ear and 
level V hearing in the left ear.  For such numeric 
designations, a 20 percent rating is appropriate for the 
veteran's hearing loss.  

On an authorized audiological evaluation in February 2001, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
75
80
85
80
80
Left
75
80
85
80
80

Speech audiometry revealed speech discrimination ability of 
64 percent in the right ear and of 68 percent in the left 
ear.  

On an authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
75
80
85
85
81
Left
70
80
85
80
79

Speech audiometry revealed speech discrimination ability of 
66 percent in the right ear and of 70 in the left ear.  

Because the puretone threshold at each tested frequency 
exceeds 55dB in each ear on both the February 2001 and the 
June 2006 evaluations, both Table VI and Table VIa are to be 
used and the higher applicable rating is to be applied.  
Using Table VI, a numeric designation of Level VI would be 
obtained for the veteran's left ear and a numeric designation 
of Level VII for his right ear on both examinations.  
Applying Table VIa, a numeric designation of Level VII would 
be obtained for both ears on both examinations.  As the 
numeric designation of Level VII is higher, it is used to 
assign the disability evaluation.  A numeric designation of 
VII for each ear results in a 40 percent rating for each ear 
on both the February 2001 examination and the June 2006 
examination.  

Accordingly, prior to the audiometric evaluation on February 
26, 2001, no more than a 20 percent rating can be assigned 
for the veteran's hearing loss.  Beginning February 26, 2001, 
a 40 percent rating, and no more, is warranted.  As noted 
above, however, those ratings, both before and after February 
26, 2001, are already in effect.  Therefore, no higher 
ratings may be assigned.  

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the veteran's service-connected hearing loss has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  

For the foregoing reasons, the claims for increased ratings 
for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



B.  Lumbar spine disability

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating disabilities of the spine twice, 
effective September 23, 2002, and effective September 26, 
2003.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

A 10 percent rating has been in effect for traumatic, chronic 
myositis of the lumbar paravertebral muscles since August 
1979.  By a decision in March 2000, the Board previously 
denied a rating greater than 10 percent for the veteran's 
lumbar myositis.  Communication that was received from the 
veteran in July 2000 was construed as a claim for an 
increased rating.  A rating decision in March 2001 denied a 
rating greater than 10 percent for the disability.  

The rating criteria that were in effect prior to December 26, 
2003, provided that myositis (under Code 5021) was to be 
rated on the basis of limitation of motion of the affected 
part, in this case under Code 5292.  

However, the disability was recharacterized as lumbar spine 
bulging and herniated disc with paravertebral muscle 
spasm/myositis in a January 2007 rating decision, which 
increased the rating to 20 percent, effective June 24, 2006, 
based on a June 2006 examiner's statement that the veteran's 
herniated disc that was shown on a September 2000 CT scan was 
also incurred as a result of his parachute jump injury during 
service.  However, a VA examiner in February 2001 had also 
noted the results of the September 2000 CT scan, although 
that examiner did not specifically link those findings to the 
in-service accident.  Accordingly, the Board finds that 
consideration should also be given to rating the back 
disability on the basis of intervertebral disc syndrome 
throughout the appeal period.  

Prior to September 2002, the veteran's lumbar spinal 
disability could be evaluated on the basis of musculoskeletal 
impairment - under Diagnostic Code 5292 - or under 
Code 5293 on the basis of intervertebral disc syndrome.  

Code 5292 provides that limitation of motion of the lumbar 
segment of the spine is rated 10 percent when slight, 
20 percent when moderate, and 40 percent when severe.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

Beginning September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Code 5293, effective 
September 23, 2002.  

Effective September 26, 2003, all of the rating criteria for 
evaluating disabilities of the spine were revised into a 
General Rating Formula (for musculoskeletal impairment) and a 
Formula for Rating Intervertebral Disc Syndrome.  

The following General Rating Formula is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20

Intervertebral disc syndrome, Code 5243, (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

During the pendency of the veteran's appeal, he has been 
afforded two VA compensation examinations regarding his 
spinal disability - in February 2001 and on June 24, 2006.  
The February 2001 examiner noted that a CT scan of the 
veteran's lumbar spine had been conducted on September 27, 
2000, which revealed suspected lumbar muscle spasm, 
concentric disc bulging at the L4-5 and L5-S1 levels, and 
right paracentral disc protrusion at L4-5.  The veteran's 
complaints to the VA examiner included pain, stiffness, 
weakness, fatigability, and lack of endurance.  The veteran 
reported that, at the time of the examination, he had 
constant, sharp low back pain that radiated to both sides of 
his back, mostly to the right.  He also complained of 
numbness and a pins and needles sensation of both hands and 
feet; he denied having any urinary or fecal incontinence.  
The veteran also denied having any flare-ups, indicating that 
his back pain was constant and severe.  He reportedly used a 
one-point cane.  The examiner recorded the veteran's 
statement that he had "stopped doing everything, outdoor 
activities, etc."  That statement was recorded in 
conjunction with the knee examination that was conducted the 
same day; see below.  On examination, range of motion of the 
back was limited to 80 degrees of flexion (with pain 
beginning at 80 degrees), 10 degrees of extension, and 
lateral bending and lateral rotation to 30 degrees in each 
axis.  Further, there was spasm and tenderness to palpation 
of the lumbar paravertebral muscles bilaterally.  No abnormal 
neurological or muscle strength findings were noted.  The 
examiner indicated that consideration of additional 
limitation of range of motion or spinal function due to pain, 
fatigue, weakness, or lack of endurance on repetitive use was 
not applicable.  

A VA general medical examiner in March 2001 noted that 
passive straight leg raise testing produced lumbar back pain 
at 40 degrees of elevation on the left and 30 degrees on the 
right.  Forward flexion was limited to 70 degrees.  The 
veteran was able to heel and toe walk with only mild 
difficulty.  

Another VA orthopedic examination was conducted on June 24, 
2006.  The veteran complained of pain in his lumbosacral 
paravertebral muscles that radiated only to his interscapular 
area.  He stated that the pain would usually affect him from 
two to six hours per day, and he described the pain as 
stabbing, with a usual intensity of 6/10.  The examiner 
recorded limitation of thoracolumbar flexion to 40 degrees, 
with pain in the last 10 degrees of motion; limitation of 
extension to 10 degrees, but painful throughout; and lateral 
flexion and lateral rotation limited to 15 degrees, but also 
painful throughout.  

The June 2006 examiner stated that examination for additional 
functional limitation on repetitive use could not be assessed 
due to the veteran's excruciating pain at the time of 
examination.  Exquisite pain on palpation of the lumbosacral 
paravertebral muscles, as well as spasms and guarding, was 
observed.  No abnormal kyphosis or scoliosis was found, but 
the veteran did have reversed lordosis of the lumbosacral 
spine.  The neurological examination was essentially normal 
and no incapacitating episodes were recorded.  The examiner 
again noted the results of the September 2000 CT scan and 
indicated that, although there was no radiological evidence 
of such findings before that examination, including at the 
time of the in-service injury, it was likely that the disc 
disease was incurred coincident with the accident in service 
that caused his other back problems.  The veteran reported 
flare-ups at least every two weeks, lasting two to four 
hours, with a severity of 9/10; prolonged standing or 
sitting, driving or bending forward would exacerbate the pain 
in the affected area.  He would use pain medication and a 
heating pad to alleviate the pain.  The veteran denied any 
additional limitation of motion during flare-ups.  The 
examiner noted the veteran's denial of any bowel or bladder 
complaints; he also noted the veteran's report that he had 
erectile dysfunction which he did not relate to his back 
problems.  The veteran used a one-point cane for ambulation 
and was able to walk 10-30 minutes.  He was not unsteady and 
denied any falls.  The examiner indicated that the veteran 
was independent in self-care and activities of daily living.  
The report also reflects that the veteran had not been 
working since 1992 due to his psychiatric disability.

i.  Range of motion

Applying the results of the February 2001 examination and the 
findings of the March 2001 VA clinic examiner to the old 
rating criteria based on limitation of motion, it is clear 
that no more than a 10 percent rating was warranted.  Code 
5292.  Those examiners reported no more than slight 
limitation of motion of the lumbar spine.  

The June 2006 examiner, however, noted significantly worse 
limitation of motion of the thoracolumbar spine -flexion was 
performed to 40 degrees, but was essentially limited to 30 
degrees by pain; extension was performed to 10 degrees, and 
lateral flexion and rotation to 15 degrees in each axis, but 
each movement was essentially limited to 0 degrees due to 
pain.  Such clinical findings more nearly represent severe 
limitation of motion, see 38 C.F.R. § 4.7, warranting a 
40 percent rating under Code 5292.  

Considering the revised General Rating Formula, the findings 
of the February 2001 examiner warrant no more than a 10 
percent rating based on limitation of motion.  On the other 
hand, the Board considers the limitation of motion recorded 
by the June 2006 examiner, when considering 38 C.F.R. § 4.7 
and the severity of the limitation of motion on the basis of 
pain, to be impairment equivalent to favorable ankylosis of 
the thoracolumbar spine, for which a 40 percent rating is 
appropriate.  

In summary, on the basis of limitation of motion, considering 
both the old and the revised rating criteria, no more than a 
10 percent rating warranted prior to June 24, 2006, the date 
of the June 2006 VA compensation examination, and a 
40 percent rating and no higher is warranted beginning 
June 24, 2006.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The 40 percent rating represents an increased rating 
over the currently assigned 20 percent rating.  

ii.  Intervertebral disc syndrome

Because no examiner has reported any significant neurological 
impairment due to intervertebral disc syndrome and because 
there is no evidence that the veteran has had any 
incapacitating episodes of intervertebral disc syndrome, a 
higher rating on this basis is not warranted under old Code 
5293 (prior to September 23, 2002), under revised Code 5293 
(from September 23, 2002, to September 26, 2003), or under 
the revised Formula for Rating Intervertebral Disc Syndrome 
(beginning September 26, 2003).  

iii.  Extraschedular rating

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the veteran's service-connected lumbar spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities - the record indicates he has not worked since 
1992 due to his service-connected psychiatric disability.  
Nor has the disability necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards used to rate 
the severity of the disability.  In the absence of such 
factors, the Board finds that the requirements for referral 
of the case for evaluation for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  

C.  Chondromalacia of the patella of each knee

The record shows that a 10 percent rating for chondromalacia 
patella of each knee has been in effect since February 1990.  
The Board, in its March 2000 decision, granted a 10 percent 
rating for each knee on the basis of the limitation of 
function due to pain, manifested by satisfactory evidence of 
painful motion and objective evidence of crepitus in each 
knee, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The disabilities are 
currently rated under Code 5257.  Communication that was 
received from the veteran in July 2001 was construed as a 
claim for an increased rating.  

A number of diagnostic codes are potentially applicable in 
this case.  Chondromalacia is to be rated as degenerative 
arthritis of the affected joint.  Code 5014.  And arthritis 
is rated on the basis of the extent of limitation of motion 
it causes.  Code 5010.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The record shows that the veteran has been afforded two VA 
compensation examinations of his knees during the appeal 
period - in February 2001 and in June 2006.  

The veteran's recorded symptoms have primarily been constant, 
severe aching pain in both knees that is exacerbated by 
prolonged standing, kneeling, or driving.  He reportedly used 
a cane for ambulation, although not all the time.  The 
February 2001 examiner noted that flexion of knees both was 
possible to 135 degrees, and the June 2006 examiner indicated 
that flexion of the veteran's knees was possible to 140 
degrees, but with pain during the last 40 degrees.  Thus, the 
veteran's flexion of the knees is essentially limited to 100 
degrees due to pain.  A compensable rating for limitation of 
flexion requires, at a minimum, flexion limited to 45 
degrees; even limitation of flexion to 60 degrees is assigned 
a noncompensable rating under Code 5260.  

As for extension, both the February 2001 examiner and the 
June 2006 examiner reported that the veteran was able to 
perform full extension of 0 degrees in each knee.  However, 
while the earlier examiner did not report that the veteran 
experienced any additional limitation of motion due to pain, 
the June 2006 examiner indicated that extension of both knees 
was limited at 30 degrees by pain, even though full extension 
(to 0 degrees) was possible.  Code 5261 provides that 
limitation of extension to 30 degrees warrants a 40 percent 
rating.  

The Board notes that the current 10 percent rating has been 
assigned on the basis of limitation of function due to pain.  
With the application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board concludes that, 
beginning with the VA compensation examination on June 24, 
2006, the limitation of function due to pain is the 
equivalent of limitation of extension to 30 degrees in each 
knee, which supports a 40 percent rating for each knee.  
Prior to that examination, though, the range of motion of the 
knee, including the functional limitation due to pain, does 
not support assignment of greater than a 10 percent rating 
for either knee.  

The veteran has also complained of occasional dislocation or 
buckling of his knees.  But no examiner has noted any 
instability of either knee or of any indication of 
subluxation of either knee.  A VA clinic examiner in 
September 2004 noted the veteran's complaints of bilateral 
knee pain, locking, and instability, and history of 
subluxation.  The only abnormal clinical finding reported by 
that examiner, however, was medial and lateral joint line 
tenderness.  The examiner also noted that an MRI of the knees 
in June 2004 was reportedly a normal study.  Therefore, a 
separate compensable rating is not warranted for either knee 
under Code 5257.  

In summary, the Board concludes that, beginning June 24, 
2006, a 40 percent rating based on functional limitation of 
extension is warranted for each knee disability.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable concerning 
the ratings based on limitation of flexion.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  


For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied; 
thus, he had actual knowledge of the specific rating criteria 
to be applied to each disability.  Moreover, he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  In addition, the VA examiners in June 2006 
specifically questioned the veteran regarding the effects of 
his service-connected disabilities on his daily activities 
and on employment and they reported his responses.  The 
veteran was clearly made aware of information relevant to 
determining the proper ratings for his service-connected 
disabilities.  Thus, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decisions 
that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a March 2006 letter from the Appeals Management Center 
(AMC) to the appellant, following the Board's October 2003 
remand, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter informed the appellant of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decisions in May 1992 and March 
2001.  The appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  The error in not providing the required notice 
prior to the adverse decisions was cured by the March 2006 
letter, and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

A rating greater than 40 percent for bilateral hearing loss, 
beginning February 26, 2001, is denied.  

A rating greater than 20 percent for bilateral hearing loss, 
prior to February 26, 2001 is denied.  

A 40 percent rating for lumbar spine bulging and herniated 
disc with paravertebral muscle spasm/myositis, beginning June 
24, 2006, is granted, subject to the law and regulations 
governing the award of monetary benefits.  

A rating greater than 10 percent for lumbar spine bulging and 
herniated disc with paravertebral muscle spasm/myositis, 
prior to June 24, 2006, is denied.  

A 40 percent rating for chondromalacia of the right patella, 
effective June 24, 2006, based on functional limitation of 
extension due to pain, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A 40 percent rating for chondromalacia of the left patella, 
effective June 24, 2006, based on functional limitation of 
extension due to pain, is granted, subject to the law and 
regulations governing the award of monetary benefits.  




REMAND

The Board's October 2003 remand instructed the AMC to 
schedule the veteran for a psychiatric examination, 
requesting that the examiner provide a medical opinion 
regarding several questions. A psychiatric examination was 
conducted in June 2006 and the examiner's report addressed 
all of the requested opinions, except that regarding the 
likelihood that any current psychiatric disorder was 
aggravated by a service-connected disability and a 
description of the degree of any such aggravation.  That 
opinion is necessary for a proper determination regarding 
service connection for a psychiatric disorder.  

The United States Court of Appeals for Veterans Claims has 
held that "where remand orders of the Board or this Court 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  As a significant portion of the Board's December 
2003 remand was not completed, the appellant's appeal as to 
this issue is not yet ready for final appellate 
consideration.  

The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability is inextricably 
intertwined with the unresolved issue concerning service 
connection for a psychiatric disorder.  Also, because the 
Board has herein allowed increased ratings for some of the 
veteran's service-connected disabilities, the agency of 
original jurisdiction must again be given an opportunity to 
again consider the issue relating to individual 
unemployability in light of the new ratings.  

Therefore, this case must, unfortunately, be remanded yet 
again for the following actions:  

1.  Schedule the veteran for a 
psychiatric examination.  Send the claims 
folder to the examiner for complete 
review of the record.  Any testing deemed 
necessary should be conducted.  Ask the 
examiner to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's depressive disorder is 
being aggravated by any service-connected 
disability.  If aggravated, the degree of 
aggravation should be described in as 
objective terms as possible.  The opinion 
should be supported by adequate 
rationale.  

2.  After the requested development has 
been completed, readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder and his claim 
for a total disability rating based on 
individual unemployability, considering 
all evidence added to the file since the 
January 2007 SSOC.  If the claims are not 
granted to the veteran's satisfaction, 
provide him and his accredited 
representative with an SSOC and give them 
an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


